OetoN, J.
This is an action of ejectment. The plaintiff had the original title, and the defendant claimed by tax deed, which by reason of defects in the antecedent tax proceedings, was, as title, at least questionable. These defects need not be noticed, as the defendant relied principally upon the foreclosure of the tax deed in equity under the statute, and in respect to such foreclosure the question was whether the court acquired jurisdiction in the case. IE the court acquired jurisdiction, then, of course, such judgment is conclusive against the plaintiff’s title. The defendant in that case is the plaintiff in this, and was then a nonresident; and an order was procured for the publication of the summons under *251sec. 12, ch. 124, Tay. Stats. It is objected that the order of publication was on insufficient grounds. That question is concluded by the order itself, by sec. 17 of said chapter, as follows: “ All orders of publication heretofore or hereafter made under sec. 10, chapter 124, of the Eevised Statutes, shall be evidence that the court or officer authorized to grant the same was satisfied of the existence of all the facts requisite to the granting of such order or orders, and shall be evidence of the existence of such facts.”
It is further objected that the publication was insufficient for several reasons, and that the summons was insufficient also in not stating where the complaint is filed. After the order of publication was procured, the summons, referring to the complaint as herewith served, was served upon the defendant out of the state. Subd. 5 of sec. 12 of the above chapter provides that “ when the publication is ordered, personal service of a copy of the summons and complaint out of the state shall be equivalent to publication and deposit in the post-office.” The judgment of foreclosure in that case is here attacked collaterally, and that mere irregularities cannot be urged against it if the court acquired jurisdiction is an elementary principle.
Objection is made, also, that no proper service was made upon the other defendants in the case. Any such defect cannot affect the plaintiff in this case, and he cannot take advantage of it. Houghton v. Kneeland, 7 Wis. 244. That judgment was clearly valid as to this plaintiff and a bar to this action, as well as establishing the title of the defendant to the premises in dispute.
By the Oowrt.— The judgment of the circuit court is affirmed.